Citation Nr: 1625687	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO. 06-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for depressive disorder for the period for the period from July 8, 2003 to January 11, 2016.

2. Entitlement to a rating in excess of 50 percent for depressive disorder for the period from January 11, 2016.

3. Entitlement to a rating in excess of 30 percent for chronic headaches.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1994, to include service in Southwest Asia during Operation Desert Shield/Desert Storm.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from November 2004 and January 2010 rating decisions issued by the RO. 

The Veteran is currently in receipt of a total disability evaluation based on individual unemployability effective February 2004 to February 2012, and a 100 percent schedular evaluation effective February 2012.

The Veteran appeared at the RO and testified at a Travel Board hearing held in March 2008 before a Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. The VLJ who held the March 2008 hearing is no longer working at the Board. The Veteran was offered another opportunity to testify before a different VLJ, but declined that opportunity in a January 2013 letter.

In pertinent part, the Board denied the Veteran's increased rating claim in a July 2013 decision. The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). In a March 2014 Order, the Court granted the parties' Joint Motion for Partial Remand and vacated the Board's determination as to his depression claim and remanded the issue to the Board for further appellate review. 

The Joint Motion for Partial Remand specified that VA must obtain certain medical records that were not on file at the time of the Board's July 2013 decision pertaining to treatment the Veteran received for his depression. In June 2015, the Veteran's attorney submitted the records referred to in the Joint Motion. The Veteran's attorney waived consideration of this evidence by the AOJ in the first instance.

In September 2015, the Board remanded the appeal for further development of the record. The development requested in the remand has been completed and the case has been returned to the Board.

The issue of whether new and material evidence has been received to reopen a claim for service connection for cervical neck strain has been perfected, but not yet certified to the Board. The record reveals that the agency of original jurisdiction (AOJ) is still taking action on this issue. The Board will not assume jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.
  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to a rating in excess of 30 percent for the service-connected headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the period beginning July 8, 2003 to January 11, 2016, the symptoms of the Veteran's depressive disorder are indicative of no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2. From January 11, 2016, the symptoms of the Veteran's depressive disorder are indicative of no greater than occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.
CONCLUSIONS OF LAW

1. For the period beginning July 8, 2003 to July 11, 2016, the criteria for a rating in excess of 30 percent for depressive disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015). 

2. For the period beginning July 11, 2016, the criteria for a rating in excess of 50 percent for depressive disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in September 2003. The claim was last adjudicated in January 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for an increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in September 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for a new examination to evaluate the severity of his service-connected depressive disorder. The Veteran received the examination in January 2016. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Depressive Disorder

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating of the Veteran's depressive disorder has been assigned pursuant to Diagnostic Code 9434. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 

The Veteran submitted his claim on July 8, 2003. In the appealed November 2004 rating decision, the RO denied a rating in excess of 30 percent for the service-connected depressive disorder. In January 2016, the RO assigned a 50 percent rating  effective January 11, 2016. As higher schedular ratings for the depressive disorder are possible prior and subsequent to January 11, 2016, and the Veteran has not withdrawn the appeal, the claim remains pending. AB v. Brown, 6 Vet. App. 35 (1993).

The Board has examined the record and finds that the preponderance of the evidence is against the assignment of further increased ratings and the appeal will be denied. 

Prior to January 11, 2016

A VA examination was conducted in December 2003 and the claims file was reviewed. The Veteran complained of symptoms of depression and denied having suicidal thoughts. He described having difficulty focusing and concentrating and complained of memory problems. He reported that he slept about 9 hours a day. He gave a past history of anxiety and panic attacks, controlled on Zoloft. He reported that he was in the process of separating from his second wife, but spent time with his daughters and was working in the heating and air conditioning business, and did not miss work due to depression. 

On examination, the Veteran was well oriented. His mood was reportedly very depressed, although the examiner observed that his affect was not consistent with his report. The Veteran denied having homicidal or suicidal ideation. There was no overt memory loss or impairment shown and the examiner observed that the Veteran appeared to be able to concentrate and focus on the examination interview. Insight and judgment were described as intact. Depressive disorder, not otherwise specified was diagnosed. A GAF score of 60 was assigned. 
The Veteran was seen by VA psychiatry in February 2004. He reported that his mood was depressed and he reported symptoms of anxiety. His concentration was described as fair. Suicidal intent was denied. The Veteran reported that he was under financial stress and that he was separated from his wife and almost divorced. Mental status examination revealed slowed speech; intact insight, judgment and cognitive function; no indication of suicidal or homicidal ideation; and logical thought. A diagnosis of a history of major depression, in partial remission was made and a GAF score of 55 was assigned. 

The Veteran underwent a VA examination for mental disorders in February 2005. At that time, it was noted that when last evaluated in 2003, the Veteran was experiencing several situational stressors including an impending divorce and employment-related problems. The report indicated that the Veteran had worked full-time until November 2003, and worked occasionally from April to December 2004 in the heating and air conditioning field, with the reduction in work being attributed by the Veteran to medical problems and depression. The Veteran reported that he was interested in returning to school, but had not done so. The Veteran stated that his divorce was final in October 2004 and that he lived alone, but participated in various groups and went to church. The Veteran reported that his depression resulted in low energy, but that he was generally functioning at a slower pace with less enthusiasm. 

Mental status examination revealed that the Veteran had no impairment of thought processes or communication and that there was no indication of delusions or hallucinations. He denied having homicidal or suicidal thoughts or obsessive or ritualistic behaviors. It was reported that he was well oriented and endorsed some short-term memory problems. Speech was within normal limits. The Veteran gave a history of experiencing panic attacks, but stated that he had not had any for over the past year. He denied having impaired impulse control. The Veteran reported having symptoms of depression and anxiety due to factors including financial status, employment and family issues. He indicated that sleep was fairly decent, averaging about 8 hours a night with the use of a CPAP nightly, but indicated that he was still sometimes tired during the day. A diagnosis of depressive disorder was made and a GAF score of 55 (indicating moderate symptoms) was assigned. 

The examiner noted that while the Veteran had difficulty working in heating and air conditioning, the difficulty was due to a combination of depression and allergies which became aggravated by being in a dusty environment. The examiner clarified that the Veteran had not claimed that depression had rendered him unemployable, but had reported that it made it more difficult for him to work in heating and air conditioning. It was noted that the Veteran reported having other conditions such as allergies which made it difficult for him to work in that environment. 

The examiner noted that the Veteran had returned to school to learn a new trade. The examiner opined that the Veteran's depression did not render him unemployable and observed that mental health records had not noted a significant impact from the Veteran's depression on his ability to work in heating and air conditioning, although there was some indication that this was likely to have some negative impact of his functioning while at work. It was noted that the Veteran's symptoms were slightly worse than when evaluated in 2004, but not significantly. 

At the Travel Board hearing held in March 2008, the Veteran testified that he had not worked for more than 4 years, but was attending school full-time and had a paid internship in which he was working about 30 to 32 hours a week, with some work missed due to medical appointments and sick days.  

February, May, August and December 2010 VA mental health treatment records reflect that the Veteran denied feeling hopeless about the future, having suicidal thoughts or making suicidal attempts. The diagnosis was history of major depression in remission and the examiner assigned the Veteran GAF scores ranging between 60 and 64. The examiner noted that the Veteran had some continued depression in the context of stressors of his relationship with ex-wife involving child support and custody and financial stress with ongoing appeals of VA claims.

A January 2012 VA mental health clinic psychiatry note documents the Veteran's report that he had been doing well from a mental health perspective. He was staying busy and active and was starting school to earn his bachelor's degree in project management. He had spent the holidays with his children, without reported difficulty. The Veteran reported he had become engaged to be married at Christmas. He stated that social functioning was improving as compared to years past. His suicide screen was negative. 

Mental status examination showed that he was appropriately dressed and groomed, speech was of normal volume and rate and there was no psychomotor activity. No abnormal movements were noted. His thought flow was linear, logical and goal directed and his thought content was negative for suicidal or homicidal ideation or auditory or visual hallucinations. His mood was described as stable and good with minimal medication and his affect was congruent with his mood. Overall, the Veteran was doing well on his current medication regiment but he wanted to gradually reduce his dosage because of mood restriction (at higher dosage).

The February 2012 report of VA examination reflects that the Veteran had been divorced since October 2004. He had visitations with his daughters over some holidays, spring breaks and summer vacation. He described his relationship with his fiancé as going well. He continued to go to church and participated in a variety of church groups. He had a supportive family and estimated that he has several good friends, mostly from church. His hobbies included remodeling, working on cars, riding bikes, camping and walking.

Although the Veteran reported that he was unemployed he was attending school full-time, pursuing his bachelor's degree in project management. He reported that his schooling was "going fair," but he had missed some school during the fall due to some medical problems. His goal was to earn his degree and look for work in his field.

The Veteran reported that when was working, apparently in his internship with schooling, he generally functions but works more slowly and is not as enthusiastic or energetic as he was formerly. The Veteran reported that his depression made it hard to concentrate and difficult for him to get motivated to do school work.

The psychologist reported that the Veteran was doing well on his current medication. The Veteran still struggled with sleep and energy issues. The Veteran still noticed symptoms of depression in that he lacked enthusiasm or motivation, reporting that if he had something to do he was okay; otherwise, he felt "blah" and just didn't do anything. His depression was variable. Symptoms of his psychiatric disorder included depressed mood, mild memory loss and disturbance of motivation and mood. The psychologist concluded that the Veteran's depressive disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The psychologist opined that the Veteran's depressive disorder did not render him unable to obtain or maintain substantially gainful employment, consistent with his education and occupational experience. The effects of the Veteran's depression included decreased interest, energy, motivation and work efficiency, problems with concentration and procrastination. However, despite these symptoms, the Veteran was doing very well in school and he hoped to get a job in the field that he was pursuing his degree in. The psychologist concluded that the Veteran's depression was of mild/moderate severity and assigned the Veteran a GAF score of 60.

August 2013, October 2013, January, March and May 2014 VA mental health outpatient treatment records reflect that the Veteran denied any current suicidal or homicidal ideation and denied having any nightmares. He denied feeling hopeless, helpless or worthless. He denied symptoms of mania, psychosis, panic, obsessive compulsive disorder (OCD), general acute distress (GAD) or attention deficit hyperactivity disorder (ADHD). The Veteran had some continued depression in the context of relationship stressors with his wife as well as job and financial stress 

Mental status examination showed that he was neatly and appropriately dressed and groomed. His behavior was interactive, appropriate, pleasant and cooperative with the examiner. He was alert and oriented in all four spheres. He made appropriate eye contact and his speech was of regular rate, rhythm and volume. There was no psychomotor agitation or retardation. No abnormal movements were observed, his mood was good (depressed and sad August, 2013, October 2013 and January 2014); and his affect was appropriate (constricted, August 2013, October 2013 and January 2014). Thought processes were linear and coherent, logical and goal directed. He denied any current suicidal or homicidal ideation, paranoia or delusions. He denied any auditory or visual hallucination and cognitive function was grossly intact. Insight was good and judgment was intact. 

For the appellate period from the date of claim through January 11, 2016, the evidence demonstrates that the Veteran's depressive disorder has been productive of symptomatology of a mild/moderate nature, i.e., he exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, and is adequately contemplated by the assigned 30 percent rating. 

As the U.S. Court of Appeals for the Federal Circuit explained, evaluation under 
§ 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed in DC 9434 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 50 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment ..." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9434. 

The preponderance of the evidence is against finding that the Veteran's depressive  disorder caused occupational and social impairment with reduced reliability and productivity, particularly given the fact that the Veteran has not demonstrated more significant vocational impairment, and he had few of the symptoms listed in the exemplar criteria for a 50 percent rating. Although he underwent a divorce, he is in another relationship, establishing that he can maintain relationships. He has either been in school, employed or in an internship. He has complained of decrease in concentration, motivation and energy. However, his speech has never been circumstantial, circumlocutory or sterotyped, as he has been shown to communicate without difficulty of speech or expression. Affect has been appropriate. Although there is a complaint of concentration, nothing suggests that there are symptoms approximating forgetting to complete tasks or retention of only highly learned material. Similarly, as evidenced in part by his continued schooling and internship, there is no indication of symptoms such as impairment of impaired judgment or abstract thinking. In short, he does not have the constellation of symptoms indicative of a more severe disability. Thus, the Board finds that a 50 percent rating is not warranted for the period prior to January 11, 2016.

The Board has also considered the lay evidence. However, his account indicates that he has at most approximated occupational or social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care and conversation normal). This is confirmed by the psychologist in the February 2012 report of VA examination.

From January 11, 2016

The January 2016 report of VA examination reflects the Veteran's complaint that he has had difficulty with all his medical issues, not being able to work or having his work affected by his service connected medical issues. He reported that he felt down or depressed "most days." He complained that he had experienced anhedonia most days in the last 2 weeks and had reduced motivation. He stated that he felt detached and distant a lot of the times. He reported experiencing fatigue and used a CPAP for treatment of his sleep apnea. He complained that he slept too much 2-3 times per week. He also has fibromyalgia. He did feel more hopeful since his wife started couple's counseling. He had no suicidal ideation, intent or plan.

The Veteran reported that he had been married 3 times and divorced twice. He has 2 daughters from a previous marriage that did not reside with him. His younger daughter has not wanted to visit recently because she did not feel welcome. His current wife has 2 children that live with them and they were also financially supporting a third child whose family had moved out of the area for financial reasons. He stated that his wife was emotionally abusive and he reported his medical problems had affected all his marriages. 

However, he continued to go to church and there participated in a variety of groups and ministries. He had a supportive family and had friends through his church. He had done some remodeling work and worked on cars since his last examination.

Since his prior examination, he had completed his degree in project management and started his own construction business, though he reported that business was sporadic. He was currently working on a project installing flooring, doors and trim in a basement and had been working 3 days per week on that project that had lasted 3 weeks.

The psychiatrist documented review of previous treatment records that reflected a depressive disorder that ranged from mild to severe in the context of relationship stressors with his wife as well as job and financial stress. Documented symptoms of the Veteran's depressive disorder included depressed mood, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships. The psychiatrist concluded that the Veteran's depressive disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The evidence demonstrates that the Veteran's depressive disorder has been productive of symptomatology of a moderate nature, i.e., he exhibits occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, and is adequately contemplated by the assigned 50 percent rating. In determining whether a 70 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships. Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9434. 

For the period beginning January 11, 2016, the evidence does not indicate that the Veteran's depressive  disorder caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships. The Veteran continues to work although there is evidence of depression, anhedonia and reduced motivation. Although he stated that he felt detached and distant a lot of the times, he continued to go to church and participated in a variety of groups and ministries at the church and had supportive family and friends through his church, establishing that he can maintain relationships (i.e., there is no inability to establish and maintain effective relationships). Though business has been sporadic, he owns his own construction business and has received good feedback on his most recent job. He has never exhibited suicidal ideation or obsessional rituals which interfere with routine activities. His speech has never been illogical, obscure or irrelevant. He has explicitly denied panic and his depression has never affected his ability to function independently, appropriately or effectively. Further, he has always been oriented and not demonstrated any impairment of impulse control. In addition, he had always presented neatly and appropriately dressed and groomed. In short, he does not have the constellation of symptoms indicative of a more severe disability. Thus, the Board finds that a 70 percent rating is not warranted for the period from January 11, 2016.

Extraschedular

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's depressive disorder is manifested by depression, anhedonia, reduced motivation, sleep impairment, mild memory loss and difficulty in establishing and maintaining effective work and social relationships. The degree of impairment and symptoms are included in the criteria found in the rating schedule for the depressive disorder. Because the schedular rating criteria are adequate to rate the depressive disorder, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155 . " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. 

A comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected depressive disorder at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The occupational and social impairment caused by the Veteran's depressive disorder is specifically contemplated by the criteria discussed above, including the effect of the Veteran's depressive disorder on his occupation and daily life. In the absence of exceptional factors associated with the depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, as noted the Veteran has been in receipt of a schedular 100 percent rating since February 1, 2012 and a TDIU rating from February 7, 2004 to February 1, 2012. 


ORDER

A rating in excess of 30 percent for depressive disorder for the period from July 8, 2003 to January 11, 2016 is denied.

A rating in excess of 50 percent for depressive disorder for the period from January 11, 2016 is denied.


REMAND

In April 2010, the Veteran submitted a Notice of Disagreement (NOD) with the January 2010 rating decision that denied a rating in excess of 10 percent for the service-connected headaches. Though the RO assigned a 30 percent, rating for the headaches in the October 2013 rating decision, higher schedular ratings for the headaches are possible and the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). The RO has not issued a statement of the case (SOC) and a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the issue of entitlement to a rating in excess of 30 percent for the service-connected headaches. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


